DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending and examined herein per Applicant’s 01/15/2021 filing.  Claims 2-4 are amended and claim 5 is newly added.

Response to Amendment
Applicant’s amendments to claim 4 are sufficient to overcome the claim objection of the previous Office action.
Applicant’s arguments with respect to the 35 USC 101 rejection of the previous Office action are deemed to be persuasive, page 8 in particular with respect to relate to reducing or minimizing an amount of time spent in queues within a production system and increasing or maximizing throughput.

Response to Arguments
Applicant's arguments filed with respect to 35 USC 102 have been fully considered but they are not persuasive. Applicant argues:
Chua does not refer to the authorization (or release) of work orders that are queued in work centers that are upstream adjacent of the subject work center as recited in claim 1.  Remarks p. 13.
release date for each work order is computed at the operation level and run rates are retrieved” (Chua [149]).  Also see fig. 4 and (9a-9g) for upstream operations.
The Office notes that the claimed invention was rejected over the entire teaching of Chua and maintains that one of ordinary skill in the art would have recognized his disclose as having anticipated the claimed invention.  The Office maintains the rejection of the previous Office action.
The cited portions of Chua do not appear to disclose querying by the processor, data from a database to identify a next work order to be authorized for production at one of the upstream adjacent work center based on a priority-setting rule. Remarks p. 13-14.
Respectfully, the Office disagrees with Applicant’s assertion.  Chua teaches “generates the scheduling output (S520) as requested by the user” (Chua [153]) and “Output may take the form of a . . . work order cycle time report . . . which may be generated by the system” (Chua [155]).  Where “scheduling system 100 includes . . . data pre-processing and post-processing module 108, a scheduling database” (Chua [68]).  Finally, Chua teaches “identifying a highest priority work order having an assigned priority that is at least as high as any priority assigned to any other work order at the selected work center; and (d) attempting to schedule an operation of said highest priority work order at a machine of said selected work center” (Chua [30]).
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al (US Pub. 2005/0154625 A1).

Claim 1
Chua teaches a method for managing time-based demand-pull production of work orders (Chua abstract “method, device, and computer-readable medium for finite capacity scheduling . . . jobs are scheduled for execution at machines that are deemed to be best suited based on a set of MS rules . . . machine utilization may be improved while product cycle time objectives are still met”), the method comprising:
 identifying, by a processor at a server, a plurality of connections between the server and a plurality of electronic devices, each of the electronic devices respectively corresponding to a work center from among a plurality of work centers, each work center having a corresponding work order queue (Chua abstract “scheduling work orders for execution at machines assigned to work centers”, [24] “event-based scheduling technique attempts to keep a machine busy if there is any job in the queue waiting for processing” and [37] “first linked list having one or more work center nodes, each of said work center nodes being associated with a work center and having a second linked list of one or more machine nodes, each of said machine nodes being associated with a machine of said work center”); and 
controlling production, by the processor, by authorizing new work orders at the work centers by (Chua [20] “new order is added to the queue of the first operation in routing” and [118] “a new highest priority candidate being determined and scheduling”): 
storing (Chua abstract “memory may store a three-dimensional linked list data structure for use in scheduling work orders for execution at machines assigned to work centers”), by the processor, status information from the electronic devices (Chua [89] “nodes in the latter list describe the status of the associated machine during every minute of the scheduling horizon”) and company databases regarding the state of the work centers, (Chua [68] “a scheduling database” and [88] “a single data structure, information regarding all of the work centers at which scheduling is to be performed, all of the machines at these work centers, and all of the scheduled activities or machine states of each machine during every moment of the current scheduling time window”) including a subject work center and adjacent work centers that are immediately upstream of the subject work center, the status information comprising status of work orders for the subject and adjacent work centers, capacities of the subject and upstream adjacent work centers (Chua fig. 3 #302, Fig 9A-G), throughput rates of the subject and upstream adjacent work centers, (Chua [149] “for each work order is computed at the operation level and run rates” [191] “relative magnitude of the production rate between the two adjacent operations”) lead times of the subject and upstream adjacent work centers, (Chua [266] “lead-time offset that represents the expected cumulative cycle time required for a work order”)  work in process of the subject and upstream adjacent work centers (Chua [267] “work order operations are split into two sets: the first set contains the bottleneck operation and downstream operations, and the second set contains upstream operations, for all work orders” [421] “wip from upstream, Work orders are sorted based on JP Rule”), and transit times between the subject and upstream adjacent work centers (Chua [86] “transit time between operations”, [274] “Transit Time between upstream operation j-1 and the bottleneck operation j”); 
querying, by the processor, data from a database to identify a next work order to be authorized for production at one of the upstream adjacent work Chua [30] “identifying a highest priority work order having an assigned priority that is at least as high as any priority assigned to any other work order at the selected work center; and (d) attempting to schedule an operation of said highest priority work order at a machine of said selected work center”); 
determining, by the processor, a need time comprising an amount of time until the subject work center is available to start work on the next work order in accordance with an amount of time to clear the corresponding work order queue of the subject work center and an amount of time to clear authorized work orders of the upstream adjacent work centers (Chua [83] “control the selection of machines based on the amount of changeover required to set up the machine and to control the `gap` (i.e. idle time on the machine) between two consecutive work orders on the same machine” and [279] “scheduled operation of work order L can be pulled forward (that is, the extent to which the Actual Start Time for the relevant operation of work order L (AST.sub.L) can be made earlier in time) depends upon the Earliest Start Time for the operation (EST).sub.L (which was computed during job prioritization at S808 of FIGS. 8 or S1610 of FIG. 16) and the Changeover End Time (CET).  In particular, (AST).sub.L can be adjusted to the later of the (EST).sub.L and the CET, with the proviso that (EST).sub.L will be shifted back in time to the Earliest Available Time of necessary resources for work order L ((EAT).sub.L) if (EST).sub.L was initially earlier than the (EAT).sub.L.”, where changeover time is assumed to be the equivalent of the claimed “time to clear”, also see [277]); 
determining, by the processor, an arrival time comprising an amount of time until the next work order will arrive at the subject work center if immediately authorized (Chua [293]) in accordance with one or more of: 
(i) an amount of time for the work in process of the upstream adjacent work center in which the next work order is located to drop below a target work in process level by the amount of work represented by the next work order (Chua [86] “parameters are maximum buffer stock time (i.e. the highest allowable WIP level that can be accommodated between successive operations . . . the minimum WIP level that can be maintained to avoid discontinuity between the two successive operations and hence avoid starvation of the latter operation, measured in units of time)” also see [369]), where the claim is made in the alternative (“in accordance with one or more”) only one element need to be present in the prior); 
(ii) an amount of time to clear any previously authorized work orders in the corresponding work queue of the upstream adjacent work center in which the next work order is located (Chua [73] “classifying parts into "changeover groups" based on the amount of time required to configure a machine which may have been processing other types of parts to process the parts.  As well, the module 108 determines which of the work centers in the target production environment are necessary in order to process the current set of work orders”, where the claim is made in the alternative (“in accordance with one or more”) only one element need to be present in the prior); 
(iii) an amount of time needed to process the next work order through the upstream adjacent work center in which the next work order is located (Chua [142] “Total processing time of the running lot” and [171] “the processing time of each operation is calculated based on the work order quantity (i.e. number of items in lot) multiplied by the average number of units which can be manufactured per time interval (e.g. hour); no machine assignment is performed at this stage”, where the claim is made in the alternative (“in accordance with one or more”) only one element need to be present in the prior); and 
(iv) an amount of time to transit the next work order from the upstream adjacent work center in which the next work order is located to the subject work center (Chua [86] “transit time between operations” and [191] “the transit time between the two adjacent operations” also see [274], where the claim is made in the alternative (“in accordance with one or more”) only one element need to be present in the prior); 
determining, by the processor, for each work center, in accordance with time-based demand pull authorization, whether the arrival time is greater than or equal to the need time of the subject work center (Chua [359] “the last assigned work order, which is currently running, and searches for an `a` node having an end time greater (i.e. later) than the Actual Start Time of work order y”); 
transmitting, by the processor, an authorization signal to authorize production of the next work order at the upstream adjacent work center if the arrival time is greater than or equal to the need time of the subject work center (Chua [67] “receiving information regarding a set of work orders to be scheduled, a set of machines on which the work orders are to be executed, and various operational constraints, and generate therefrom a schedule for each machine which will result in an efficient processing of the work orders.” [359] “an `a` node is found which starts from time 310; this node is selected since it ends at time 450, which is greater than the work order start time of 340”); 
modifying, by the processor, the corresponding work order queue of the upstream work center in response to the authorization signal (Chua [22] “Machine idle: in response to this event, the highest priority order in the queue is selected and processing starts.” and [81] “JP rule control triggers parameter 126 is used to adjust the "sensitivity" of the JP Module's application of the various JP rules when assigning priorities to jobs”); and 
repeating the controlling step upon a change of state of at least one work center, for repetitively generating signals to dynamically authorize the movement of work orders across multiple work centers (Chua [69] “repeatedly prioritizes the work orders which remain to be scheduled and invokes the MS module 104 in an attempt to schedule the current highest priority work order”, [175] “This is repeated until either all candidates being ranked have been assigned a unique priority ranking or until no further levels of JP Rules exist in the JP Rules hierarchy” and [263] “process is repeated for the remaining unscheduled work orders of the current work center (S1620) and the other work centers”).

Claim 2
Chua teaches all the limitations of the method of claim 1, further comprising storing, by the processor, data comprising properties of the work orders, properties of a production item of the work orders, properties of a production environment of the work centers, properties of a labor force of the work centers, and transactional data, and training a machine learning or artificial intelligence model configured to estimate the arrival time and the need time based on the properties (Chua [149], [155], [260], [300] and [308]).

Claim 3
Chua teaches all the limitations of the method of claim 2, further comprising estimating, using the trained machine learning or artificial intelligence model, the arrival time and the need time accuracy based on the properties (Chua abstract, [109], [360] and [308]).

Claim 4
Chua teaches all the limitations of the method of claim 1, further comprising detecting a starvation condition resulting from a significant gap in arrival times of consecutive work Orders (WOs) by analyzing the arrival times of all WO upstream sequentially according to their relative priorities (Chua [83] and [86]).

Claim 5
Chua teaches all the limitations of the method of claim 1, wherein the next work order to be authorized for production at one of the upstream adjacent work centers is identified in accordance with being able to be processed by more than one downstream work center among a plurality of downstream work centers (Chua fig. 9a-9g).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623